DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application. Claims 1-7, 10-16, and 18-20 have been examined on the merits. Claims 8-9 have been withdrawn by the applicant in the Response to Restriction Requirement filed 10/14/2022 and have not been examined on the merits. Claim 17 has not been examined on the merits despite it being elected by the applicant as discussed in the Restriction/Election section below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Restriction/Election
	In the Response to Restriction Requirement, filed 10/14/2022, the applicant has elected claim 17 as relating to the elected species I. The examiner has not examined claim 17 on the merits since claim 17 depends on claim 8 which was not indicated by the applicant as relating to the elected species. Claim 8 was not indicated as a generic claim by the examiner in the Requirement for Restriction/Election filed 09/14/2022. For these reasons the examiner has not examined claim 17 on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Fig. 5 includes the reference signs 202, 208, 234, 236, 238, 240, 250, and 252 which do not appear to be described in the specification;
Fig. 6 includes the reference signs 380, 500, 502, 504, 506, 508, 510, 512, 514, 516, 518, 520, 522, 524, 526, 528, 530, 532, and 534 which do not appear to be described in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: acoustic insulation 378 (para. 56 of applicant’s specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10, 12-15, and 18 objected to because of the following informalities:  
The terms “floor mode”, “defrost-floor mode”, “floor signal”, and “defrost-floor signal” may be confusing since they relate to the opening and closing of the second duct which is mostly described to output air to the windshield and/or the side glass (para. 37 of applicant’s specification). Though a description of a floor duct exists (para. 58 of applicant’s specification) there is not detailed description of how it interacts with the doors and it is not depicted in the drawings. For these reasons the examiner recommends changing the terms “floor mode”, “defrost-floor mode”, “floor signal”, and “defrost-floor signal” to read “side mode”, “defrost-side mode”, “side signal”, and “defrost-side signal”, respectively, to more accurately describe the functions of the secondary passage. For examination purposes, the examiner is interpreting the terms “floor mode”, “defrost-floor mode”, “floor signal”, and “defrost-floor signal” to mean “side mode”, “defrost-side mode”, “side signal”, and “defrost-side signal” respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4382549 (referred to as JP patent A) in view of US 2018/0201087 (referred to as Soto), and in even further view of US 5,274,201 (referred to as Steele). The combination is further evidenced by JP 4382549B2 Espacenet machine translation (referenced as the paragraph numbers for JP patent A).
Regarding claim 1, JP patent A discloses an air duct assembly of an air distribution system for a motor vehicle (air duct assembly disclosed in at least fig. 1. Para. 1 discloses the use of the duct system in a vehicle) having
a windshield (windshield 101 see fig. 11),
a side glass (Soto serves as evidence for a typical vehicle. Side window as disclosed in para. 37 of Soto. The examiner believes it would be obvious to one of ordinary skill in the art would recognize that the features of a vehicle depicted in Soto would be included in the vehicle disclosed in JP patent A)
disposed laterally outboard from the windshield (see annotated fig. 1. Soto serves as evidence for a typical vehicle),
and a floor pan (see annotated fig. 1. Soto serves as evidence for a typical vehicle)
spaced vertically downward from the windshield (see annotated fig. 1. Soto serves as evidence for a typical vehicle),
with the air distribution system having a blower motor (fig.1, para. 1, and para. 38 all disclose an air conditioning system with some form of blower to blow out air conditioned air) 
for producing a flow of air (see para. 38) 
and an associated blower noise (at least some noise is inherent to all air conditioning system since they rely on moving components to blow air), and the air duct assembly comprising: 
a first duct (main defroster passage 25) 
defining a first passage (at least figs. 2 and 10 disclose main defroster passage 25 acting as an airflow passage. See para. 35); 
a second duct (sub defroster passage 26) 
defining a second passage (para. 35 discloses sub defroster passage 26 acting as an air flow passage) 
separate from the first passage (fig. 5 and para. 32 discloses sub defroster passage 26 being separate from main defroster passage 25), 
with the first and second passages fluidly connected to at least one common outlet (figs. 7-9 and para. 45 disclose sub defroster passage 26 main defroster passage 25 both being fluidly connected to outlet 22 via the defrost duct system. Additionally, outlets 22 and 21 of passages 25 and 26 respectively share an outlet location of the windshield) 
for flowing air to the windshield (see fig. 7); 
a third duct (chamber portion 27) 
defining a third passage (figs. 6 and 9 disclose chamber portion 27 acting as an air passage) 
separate from the first and second passages (see figs. 6 and 9),
with the second and third passages fluidly connected (see fig. 7 and para. 43) 
to a common inlet (inlet of sub defroster passage 26. See fig. 7 and para. 43) 
for receiving air from the blower motor (see figs. 7 and 9 and para. 11), 
and the third passage is fluidly connected to a lateral outlet (outlet 29. See fig. 6) 
that is separate from the common outlet (see fig. 6), 
with the lateral outlet flowing air to the side glass (fig. 6 and para. 40 disclose outlet 29 being located such that at least some of the air exiting it flows towards a side glass).
JP patent A does not disclose at least one acoustic baffle disposed within the second passage and configured to reduce a transmission of the blower noise through the second passage to the windshield.
However, Steele does disclose at least one acoustic baffle (panels of lining 15) disposed within a second passage (figs. 2-3 discloses panels 15 being located in the air passage defined by housing 13) and configured to reduce a transmission of blower noise through the second passage to a windshield (see col. 3, lines 18-15).
JP patent A and Steele are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify at least the sub duct of JP patent A to include the noise reducing duct geometry and material of Steele in order to significantly reduce the noise of onrushing air (Steele: col. 1, lines 6-20).
Regarding claim 2, JP patent A in view of Soto and Steele disclose the invention of claim 1 and the combination further discloses wherein the first duct has a first inlet (JP patent A: inlet to defroster passage 25. See fig. 8) fluidly communicating with blower motor (JP patent A: fig. 9 discloses air from the air conditioning system flowing through defroster passage 25), with the first inlet being separate from the common inlet (JP patent A: see fig. 8).
Regarding claim 3, JP patent A in view of Soto and Steele disclose the invention of claim 2 and the combination further discloses a first door (JP patent A: differential door 6. See fig. 1) coupled to the first duct (JP patent A: see fig. 1), with the first door being movable (JP patent A: see fig. 1 and para. 29) between a closed position (JP patent A: see fig. 1 and para. 29) for blocking the flow of air into the first inlet (JP patent A: see fig. 1 and para. 29) and an open position (JP patent A: see fig. 1 and para. 29) for directing the flow of air from the blower motor into the first inlet (JP patent A: see fig. 1 and para. 29).
Regarding claim 4, JP patent A in view of Soto and Steele disclose the invention of claim 3 but the current combination of JP patent A and Soto does not disclose a first actuator coupled to the first door for moving the first door between the closed and open positions.
However, Soto does go on to disclose a first actuator (para. 38 discloses vent doors being automatically controlled via controller signals which necessarily requires some form of actuator to actuate the doors) coupled to a first door for moving the first door between the closed and open positions (fig. 6 and para. 38 disclose an actuator of some kind being attached to at least vent door 34).
JP patent A and Soto are considered analogous to the claimed invention because they both are in the field of air ducts for vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the ducts of JP patent A to include the ducts doors, actuators, and door control system of Soto in order to provide more acute control of the air flow through the ducts (Soto: para. 38).
Regarding claim 5, JP patent A in view of Soto and Steele disclose the invention of claim 4 and the combination further discloses a second door (Soto: vent door 30) coupled to at least one of the second and third ducts (Soto: fig. 6 and para. 40 disclose vent door 30 being coupled to air duct 24 which is one of multiple air ducts), with second door being movable (Soto: see para. 38) between a closed position (Soto: see para. 38) for blocking the flow of air into the common inlet (Soto: see para. 38) and an open position (Soto: see para. 38) for directing the flow of air from the blower motor into the common inlet (Soto: see para. 38).
Regarding claim 6, JP patent A in view of Soto and Steele disclose the invention of claim 5 and the combination further discloses a second actuator (Soto: para. 38 discloses vent doors being automatically controlled via controller signals which necessarily requires some form of actuator to actuate the doors) coupled to the second door (Soto: fig. 6 and para. 38 disclose an actuator of some kind being attached to at least vent door 30) for moving the second door between the closed and open positions (Soto: see para. 38).
Regarding claim 7, JP patent A in view of Soto and Steele disclose the invention of claim 6 and the combination further discloses wherein the second duct includes a pair of opposing lateral sides (JP patent A: see figs. 3 and 5) facing one another (JP patent A: see figs. 3 and 5), and the at least one acoustic baffle (Steele: panels of lining 15) includes a plurality of panels (Steele: panels of lining 15) arranged on the lateral sides (Steele: see fig. 2) to define the second passage (Steele: figs. 2-3 discloses an air passage being defined by panels 15) along a serpentine path (Steele: see fig. 2).
Regarding claim 10, JP patent A discloses an air distribution system for a motor vehicle (air distribution system disclosed in at least fig. 2. Para. 1 discloses the use of the system in a vehicle) having 
a windshield (windshield 101 see fig. 11),
a side glass (Soto serves as evidence for a typical vehicle. Side window as disclosed in para. 37 of Soto. The examiner believes it would be obvious to one of ordinary skill in the art would recognize that the features of a vehicle depicted in Soto would be included in the vehicle disclosed in JP patent A) 
disposed laterally outboard from the windshield (see annotated fig. 1. Soto serves as evidence for a typical vehicle), 
and a floor pan (see annotated fig. 1. Soto serves as evidence for a typical vehicle) 
spaced vertically downward from the windshield (see annotated fig. 1. Soto serves as evidence for a typical vehicle),
and the air distribution system comprising: a blower motor (fig.1, para. 1, and para. 38 all disclose an air conditioning system with some form of blower to blow out air conditioned air) 
for producing a flow of air (see para. 38) 
and an associated blower noise (at least some noise is inherent to all air conditioning system since they rely on moving components to blow air.); 
an air duct assembly (air duct assembly disclosed in at least fig. 1) 
comprising: a first duct (main defroster passage 25) 
defining a first inlet (inlet to passage 25. see fig. 5) 
fluidly connected to the blower motor (see fig. 1) 
and a first passage (at least figs. 2 and 10 disclose main defroster passage 25 acting as an airflow passage. See para. 35) 
fluidly connected to the first inlet (see fig. 5); 
a second duct (sub defroster passage 26) 
defining a second passage (para. 35 discloses sub defroster passage 26 acting as an air flow passage) 
separate from the first passage (fig. 5 and para. 32 discloses sub defroster passage 26 being separate from main defroster passage 25), 
with the first and second passages fluidly connected to a common outlet (figs. 7-9 and para. 45 disclose sub defroster passage 26 main defroster passage 25 both being fluidly connected to outlet 22 via the defrost duct system. Additionally, outlets 22 and 21 of passages 25 and 26 respectively share an outlet location of the windshield) 
for flowing air to the windshield (see fig. 7); 
a third duct (chamber portion 27) 
defining a third passage (figs. 6 and 9 disclose chamber portion 27 acting as an air passage) 
separate from the first and second passages (see figs. 6 and 9), 
with the second and third passages fluidly connected to a common inlet (see fig. 7 and para. 43) 
for receiving air from the blower motor (see figs. 7 and 9 and para. 11), 
with the common inlet separate from the first inlet (inlet of sub defroster passage 26. See fig. 7 and para. 43), 
and the third passage is fluidly connected to a lateral outlet (outlet 29. See fig. 6) 
that is separate from the common outlet (see fig. 6), 
with the lateral outlet flowing air to the side glass (fig. 6 and para. 40 disclose outlet 29 being located such that at least some of the air exiting it flows towards a side glass);
a first door (differential door 6. See fig. 1) 
coupled to the first duct (see fig. 1), 
with the first door being movable (see fig. 1 and para. 29) 
between a closed position (see fig. 1 and para. 29) 
for blocking the flow of air into the first inlet (see fig. 1 and para. 29) 
and an open position (see fig. 1 and para. 29) 
for directing the flow of air from the blower motor into the first inlet (see fig. 1 and para. 29).
JP patent A does not explicitly disclose a first actuator coupled to the first door for moving the first door between the closed and open positions; a second door coupled to at least one of the second and third ducts, with second door being movable between a closed position for blocking the flow of air into the common inlet  and an open position for directing the flow of air from the blower motor into the common inlet; a second actuator  coupled to the second door  for moving the second door between the closed and open positions; a user interface having at least one input device  movable between a defrost mode, a floor mode, and a combined defrost-floor mode, with the user interface configured to generate a defrost signal a floor signal, and a combined defrost-floor signal in response the input device being moved to an associated one of the defrost mode, the floor mode, and the combined defrost-floor mode; and a controller  electrically coupled to the user interface, the first actuator, and the second actuator, with the controller configured to generate a defrost command signal a floor command signal, and a combined defrost-floor command signal in response to the controller receiving an associated one of the defrost signal, the floor signal, and the combined signal from the user interface; wherein the second actuator receives the defrost command signal from the controller and moves the second door to the open position in response to the second actuator receiving the defrost command signal from the controller.
However, Soto does disclose 
a first actuator (para. 38 discloses vent doors being automatically controlled via controller signals which necessarily requires some form of actuator to actuate the doors) 
coupled to the first door (fig. 6 and para. 38 disclose an actuator of some kind being attached to at least vent door 34) 
for moving the first door between the closed and open positions (see para. 38); 
a second door (vent door 30) 
coupled to at least one of the second and third ducts (fig. 6 and para. 40 disclose vent door 30 being coupled to air duct 24 which is one of multiple air ducts), 
with second door being movable (see para. 38) 
between a closed position for blocking the flow of air into the common inlet (see para. 38) 
and an open position for directing the flow of air from the blower motor into the common inlet (see para. 38); 
a second actuator (para. 38 discloses vent doors being automatically controlled via controller signals which necessarily requires some form of actuator to actuate the doors) 
coupled to the second door (fig. 6 and para. 38 disclose an actuator of some kind being attached to at least vent door 30) 
for moving the second door between the closed and open positions (see para. 38); 
a user interface (display 34. See fig. 34) 
having at least one input device (para. 34 discloses the display having an input device to receive user input) 
movable between a defrost mode (para. 34 discloses controller 20 responding to modes selected by the driver or passenger. Para. 36 discloses a defrost mode when conditioned air is directed into third outlet 44 which leads to a windshield), 
a floor mode (para. 36 discloses a floor mode when conditioned air is directed to outlet 40), 
and a combined defrost-floor mode (para. 36 discloses a defrost-floor mode when conditioned air is directed simultaneously to both third outlet 44 and outlet 40), 
with the user interface configured to generate a defrost signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in defrost mode), 
a floor signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in floor), 
and a combined defrost-floor signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in defrost-floor mode) 
in response the input device being moved to an associated one of the defrost mode, the floor mode, and the combined defrost-floor mode (see para. 34); 
and a controller (controller 22) 
electrically coupled to the user interface (see para. 34), 
the first actuator (see para. 38), 
and the second actuator (see para. 38), 
with the controller configured to generate a defrost command signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in defrost mode), 
a floor command signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in floor), 
and a combined defrost-floor command signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in defrost-floor mode) 
in response to the controller receiving an associated one of the defrost signal, the floor signal, and the combined signal from the user interface (see para. 34 and 36); 
wherein the second actuator receives the defrost command signal from the controller (see paras. 36 and 38) 
and moves the second door to the open position (see paras. 36 and 38) 
in response to the second actuator receiving the defrost command signal from the controller (see paras. 36 and 38).
JP patent A and Soto are considered analogous to the claimed invention because they both are in the field of air ducts for vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the ducts of JP patent A to include the ducts doors, actuators, and door control system of Soto in order to provide more acute control of the air flow through the ducts (Soto: para. 38).
JP patent A does not disclose at least one acoustic baffle disposed within the second passage configured to reduce a transmission of the blower noise through the second passage to the windshield.
However, Steele does disclose at least one acoustic baffle (panels of lining 15) disposed within a second passage (figs. 2-3 discloses panels 15 being located in the air passage defined by housing 13) configured to reduce a transmission of blower noise through the second passage to a windshield (see col. 3, lines 18-15).
JP patent A and Steele are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify at least the sub duct of JP patent A to include the noise reducing duct geometry and material of Steele in order to significantly reduce the noise of onrushing air (Steele: col. 1, lines 6-20).
Regarding claim 11, JP patent A in view of Soto and Steele disclose the invention of claim 10 and the combination further discloses wherein the first actuator receives the defrost command signal from the controller (Soto: see paras. 36 and 38) and moves the first door to the open position in response to the first actuator receiving the defrost command signal from the controller (Soto: see paras. 36 and 38. Vent door 34 must receive a signal to open to allow for air to flow to the windshield).
Regarding claim 12, JP patent A in view of Soto and Steele disclose the invention of claim 11 and the combination further discloses wherein the first actuator receives the floor command signal from the controller (Soto: see paras. 36 and 38) and moves the first door to the closed position in response to the first actuator receiving the floor command signal from the controller (Soto: see paras. 36 and 38. Vent door 34 must receive a signal to close to prevent air from flowing to the windshield should the user put the air handler 22 in floor mode).
Regarding claim 13, JP patent A in view of Soto and Steele disclose the invention of claim 12 and the combination further discloses wherein the first actuator receives the combined defrost-floor command signal from the controller (Soto: see paras. 36 and 38) and moves the first door to the open position in response to the first actuator receiving the combined defrost-floor command signal from the controller (Soto: see paras. 36 and 38. Vent door 34 must receive a signal to open to allow air to flow to the windshield should the user put the air handler 22 in defrost-floor mode).
Regarding claim 14, JP patent A in view of Soto and Steele disclose the invention of claim 13 and the combination further discloses wherein the second actuator receives the floor command signal from the controller (Soto: see paras. 36 and 38) and moves the second door to the open position in response to the second actuator receiving the defrost command signal from the controller (Soto: see paras. 36 and 38. Vent door 30 must receive a signal to open to allow air to flow to the side-glass in the same way as applicant's floor mode, should the user put the air handler 22 in defrost-floor mode.).
Regarding claim 15, JP patent A in view of Soto and Steele disclose the invention of claim 14 and the combination further discloses wherein the second actuator receives the combined defrost-floor command signal from the controller (Soto: see paras. 36 and 38) and moves the second door to the open position in response to the second actuator receiving the defrost command signal from the controller (Soto: see paras. 36 and 38. Vent door 30 must receive a signal to open to allow air to flow to the side-glass in the same way as applicant's floor mode, should the user put the air handler 22 in defrost mode.).
Regarding claim 16, JP patent A in view of Soto and Steele disclose the invention of claim 15 and the combination further discloses wherein the second duct includes a pair of opposing lateral sides (JP patent A: see figs. 3 and 5) facing one another (JP patent A: see figs. 3 and 5) and the at least one acoustic baffle includes a plurality of panels (Steele: panels of lining 15) arranged on the lateral sides (Steele: see fig. 2) to define the second passage (Steele: figs. 2-3 discloses an air passage being defined by panels 15) along a serpentine path (Steele: see fig. 2).
Regarding claim 18, JP patent A discloses a method of operating an air distribution system for a motor vehicle (method of distributing air via the air distribution system as disclosed by at least fig. 1) having
a windshield (windshield 101 see fig. 11), 
a side glass (Soto serves as evidence for a typical vehicle. Side window as disclosed in para. 37 of Soto. The examiner believes it would be obvious to one of ordinary skill in the art would recognize that the features of a vehicle depicted in Soto would be included in the vehicle disclosed in JP patent A) 
disposed laterally outboard from the windshield (see annotated fig. 1. Soto serves as evidence for a typical vehicle), 
and a floor pan (see annotated fig. 1. Soto serves as evidence for a typical vehicle) 
spaced vertically downward from the windshield (see annotated fig. 1. Soto serves as evidence for a typical vehicle), 
with the air distribution system including a blower motor (fig.1, para. 1, and para. 38 all disclose an air conditioning system with some form of blower to blow out air conditioned air), 
with the air distribution system further including an air duct assembly (air duct assembly as disclosed in at least figs. 8-9) 
having first (main defroster passage 25), 
second (sub defroster passage 26), 
and third ducts (chamber portion 27) 
that define an associated one of first (at least figs. 2 and 10 disclose main defroster passage 25 acting as an airflow passage. See para. 35), 
second (para. 35 discloses sub defroster passage 26 acting as an air flow passage), 
and third passages (figs. 6 and 9 disclose chamber portion 27 acting as an air passage), 
the assembly further including a common outlet associated with the first and second passages (figs. 7-9 and para. 45 disclose sub defroster passage 26 main defroster passage 25 both being fluidly connected to outlet 22 via the defrost duct system. Additionally, outlets 22 and 21 of passages 25 and 26 respectively share an outlet location of the windshield), 
a common inlet associated with the second and third passages (inlet of sub defroster passage 26. See fig. 7 and para. 43);
a first door (differential door 6. See fig. 1) 
associated with the first passage (see fig. 1);
the method comprising: producing, using the blower motor, a flow of air (see at least fig. 1 and para. 38) 
and an associated blower noise (at least some noise is inherent to all air conditioning system since they rely on moving components to blow air.);
fluidly connecting the first duct and the blower motor with another, in response to the first door being disposed in the open position (fig. 1 discloses defroster passage 25 being fluidly connected to the air conditioning unit when door 6 is open); 
passing air from the blower motor through a first inlet (see figs. 1 and 8-9), 
the first passage (see figs. 1 and 8-9), 
and the common outlet (see figs. 1 and 7) 
toward the windshield (see figs. 1 and 7) 
in response to the first door being disposed in the open position (fig. 1 discloses defroster passage 25 being fluidly connected to the air conditioning unit when door 6 is open);
fluidly connecting the second duct and the third duct with the blower motor (see figs. 1 and 8-9);
passing air from the blower motor through the common inlet (see figs. 1 and 8-9), 
the second passage (see figs. 1 and 8-9), 
and the common outlet (see figs. 1 and 8-9) 
toward the windshield (see fig. 7);
and passing air from the blower motor (see figs. 1 and 8-9) 
through the common inlet (see fig. 8), 
the third passage (see figs. 8-9), 
and a lateral outlet (see fig. 9) 
toward the side glass (fig. 6 and para. 40 disclose outlet 29 being located such that at least some of the air exiting it flows towards a side glass).
JP patent A does not disclose 
a first actuator 
coupled to the first door, 
a second door 
associated with the second and third passages, 
a second actuator 
coupled to the second door, 
a user interface 
having at least one input device, 
and a controller,
moving at least one input device of a user interface 
to one of a defrost mode, 
a floor mode, 
and a combined defrost-floor mode; 
generating, using the user interface, one of a defrost signal, 
a floor signal, 
and a combined signal 
in response the input device being moved to an associated one of the defrost mode, 
the floor mode 
and the combined defrost-floor mode; 
generating, with the controller, a defrost command signal, 
a floor command signal, 
and a combined defrost-floor command signal 
in response to the controller receiving an associated one of the defrost signal, the floor signal, and the combined signal from the user interface; 
moving, using the first actuator, the first door to an open position 
in response to the first actuator receiving the defrost command signal from the controller;
moving, using the second actuator, the second door to an open position, 
in response to the second actuator receiving one of the defrost command signal and the combined defrost-floor command signal from the controller;
the act of causing the second duct and the third duct to fluidly connect to the blower motor in response to the second door being disposed in the open position ();
the directing of air towards the windshield is in response to the second door being disposed in the open position;
the directing of air towards the side glass is in response to the second door being disposed in the open position.
However, Soto does disclose **
a first actuator (para. 38 discloses vent doors being automatically controlled via controller signals which necessarily requires some form of actuator to actuate the doors) 
coupled to a first door (fig. 6 and para. 38 disclose an actuator of some kind being attached to at least vent door 34), 
a second door (vent door 30) 
associated with a second and third passages (fig. 6 and para. 40 disclose vent door 30 being coupled to air duct 24 which is one of multiple air ducts), 
a second actuator (para. 38 discloses vent doors being automatically controlled via controller signals which necessarily requires some form of actuator to actuate the doors) 
coupled to the second door (fig. 6 and para. 38 disclose an actuator of some kind being attached to at least vent door 30), 
a user interface (display 34. See fig. 34) 
having at least one input device (para. 34 discloses the display having an input device to receive user input), 
and a controller (controller 22),
moving at least one input device of a user interface (see para. 34 and 36) 
to one of a defrost mode (para. 34 discloses controller 20 responding to modes selected by the driver or passenger. Para. 36 discloses a defrost mode when conditioned air is directed into third outlet 44 which leads to a windshield), 
a floor mode (para. 36 discloses a floor mode when conditioned air is directed to outlet 40), 
and a combined defrost-floor mode (para. 36 discloses a defrost-floor mode when conditioned air is directed simultaneously to both third outlet 44 and outlet 40); 
generating, using the user interface, one of a defrost signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in defrost mode), 
a floor signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in floor), 
and a combined signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in defrost-floor mode) 
in response the input device being moved to an associated one of the defrost mode (see paras. 34 and 36), 
the floor mode (see paras. 34 and 36) 
and the combined defrost-floor mode (see paras. 34 and 36); 
generating, with the controller, a defrost command signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in defrost mode), 
a floor command signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in floor), 
and a combined defrost-floor command signal (paras. 34 and 36 discloses controller 20 responding to user inputs by generating a signal which puts the air handler 22 in defrost-floor mode) 
in response to the controller receiving an associated one of the defrost signal, the floor signal, and the combined signal from the user interface (see para. 34 and 36); 
moving, using the first actuator, the first door to an open position (see paras. 36 and 38) 
in response to the first actuator receiving the defrost command signal from the controller (see paras. 36 and 38. Vent door 34 must receive a signal to open to allow for air to flow to the windshield);
moving, using the second actuator, the second door to an open position (see paras. 36 and 38), 
in response to the second actuator receiving one of the defrost command signal and the combined defrost-floor command signal from the controller (see paras. 36 and 38. Vent door 34 must receive a signal to close to prevent air from flowing to the windshield should the user put the air handler 22 in floor mode);
the act of causing the second duct and the third duct to fluidly connect to the blower motor in response to the second door being disposed in the open position (fig. 6 discloses outlet 40 being fluidly connected to a blower 38 when vent door 30 is open);
the directing of air towards the windshield is in response to the second door being disposed in the open position (figs. 1 and 7-9 of Soto discloses air flowing towards windshield 101 which would occur should the door of Soto be in an open position);
the directing of air towards the side glass is in response to the second door being disposed in the open position (Air will flow towards the side glass via the second duct of JP patent A when it has been modified with the door of Soto if the door is in the open position).
JP patent A and Soto are considered analogous to the claimed invention because they both are in the field of air ducts for vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the ducts of JP patent A to include the ducts doors, actuators, and door control system of Soto in order to provide more acute control of the air flow through the ducts (Soto: para. 38).
JP patent A does not explicitly disclose at least one acoustic baffle; reducing, using the at least one acoustic baffle, a transmission of the blower noise through the second passage to the windshield, in response to the second door being disposed in the open position.
However, Steele does disclose at least one acoustic baffle (panels of lining 15); reducing, using the at least one acoustic baffle, a transmission of the blower noise through the second passage to the windshield (see col. 3, lines 18-15), in response to the second door being disposed in the open position (blower noise will be reduced when air flows through the second duct of JP patent A if the second duct of JP patent A has been modified to include the sound cancelling features of Steele. Air will flow through the second duct f JP patent A when it has been modified with the door of Soto if the door is in the open position).
JP patent A and Steele are considered analogous to the claimed invention because they both are in the field of ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify at least the sub duct of JP patent A to include the noise reducing duct geometry and material of Steele in order to significantly reduce the noise of onrushing air (Steele: col. 1, lines 6-20).
Regarding claim 19, JP patent A in view of Soto and Steele disclose the invention of claim 18 and the combination further discloses passing air along a serpentine path (Steele: see fig. 2), using the at least one acoustic baffle arranged on a pair of opposing lateral sides of the second duct (Steele: see figs. 2-3).
Regarding claim 20, JP patent A in view of Soto and Steele disclose the invention of claim 19 and the combination further discloses passing air through a flexible tube (Steele: single continuous tube 22. See fig. 4 and col. 3, line 39 to col. 4, line 4) disposed within the second duct (Steele: see fig. 4) and extending along the serpentine path (Steele: see fig. 4); transmitting the blower noise through a wall thickness of the flexible tube (Steele: see col. 3, line 39 to col. 4, line 4); and absorbing, using an acoustic insulation (Steele: glass wool of panels 15. See col. 2, lines 36-42) spaced from the interior passage (Steele: figs. 2 and 4 discloses the wool material of panels 15 being spaced from the interior passage through which air flows) and surrounding the flexible tube (Steele: see figs. 2 and 4), the blower noise transmitted through the wall thickness of the flexible tube (Steele: see col. 3, line 39 to col. 4, line 4).

Annotated Figures

    PNG
    media_image1.png
    1011
    891
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of figs. 1-2 from Soto.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0210197 (Lewczynski et al.) discloses a ventilation duct for a vehicle with an air distribution control system including doors and a user interface;
US 6,244,335 (Nakamura et al.) discloses a multi-duct car vent with a common outlet and a common inlet;
US 2007/0227813 (Celik et al.) discloses a serpentine noise reducing duct for an air stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762